Citation Nr: 0403420	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1941 to August 
1942 in the United States Armed Forces Foreign Expedition 
(USAFFE) and from August 1945 to June 1946 in the Army of the 
Philippine Republic.  He was a prisoner-of-war (POW) of the 
Japanese Government from April 9, 1942, to August 29, 1942.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
The appellant is the deceased veteran's widow.


FINDINGS OF FACT

1.  The veteran died in July 2000 from cardiorespiratory 
failure secondary to congestive heart failure due to cardiac 
arrythmias, cardiomegaly, chronic obstructive pulmonary 
disease (COPD), and chronic hypertension; and at his death 
service connection was in effect for residuals of paraparesis 
of the pyramidal system, rated 10 percent disabling, and for 
residuals of malaria, rated noncompensable (i.e., 0 percent) 
disabling.

2.  The veteran was a Japanese POW, but there is no 
indication he experienced localized edema during his 
captivity.

3.  The veteran's fatal cardiovascular and pulmonary 
disabilities did not initially manifest until decades after 
his service in the military had ended and are unrelated to 
his military service, including his having been a POW, as 
well as his service-connected disabilities of residuals of 
paraparesis of the pyramidal system and residuals of malaria; 
and he did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.  

4.  The veteran's service-connected disabilities were not of 
such severity as to have warranted a 100 percent schedular or 
extraschedular rating during the year immediately preceding 
his death, and they did not preclude substantially gainful 
employment during that period either.   

5.  At the veteran's death he was not entitled to additional 
VA compensation, awarded but unpaid, under existing rating 
actions, and he did not have any outstanding claims for VA 
benefits.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).  

2.  The veteran was not hypothetically entitled to a total 
rating for one year immediately preceding his death for the 
purposes of Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318(b)(3).  38 U.S.C.A. 
§ 1318(b)(3) (West 2002).  

3.  The criteria are not met for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VA 
stated that the relevant "provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA," 66 Fed. Reg. 45,629.  Thus, 
if the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The VCAA and implementing regulations require that VA notify 
an appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Also, VA has a duty to assist in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective 
date of that provision is November 9, 2000, the date of 
enactment of the VCAA.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the appeal was ongoing during this change in the law.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



In this particular case, the Board concludes that VA's 
redefined duties to notify and assist have been fulfilled to 
the extent possible.  The appellant was provided notice of 
the evidence needed to substantiate her claims in a January 
2001 RO letter.  And that letter expressly cited Public Law 
106-475 (i.e., the VCAA).  Also, the discussions in the 
initial rating decision dated in January 2002 and in the 
statement of the case (SOC) issued in July 2002 cited the 
applicable statutes and regulations governing the claims at 
issue and again explained the evidence needed to substantiate 
her claims.  As well, the relevant medical records were 
obtained and, although offered, she declined her opportunity 
to testify at a hearing in support of her claims.  Moreover, 
the RO sent that VCAA letter in January 2001 before initially 
denying her claims in January 2002.  So that was in 
accordance with the holding of a very recent precedent case 
concerning the appropriate sequence of events.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004) (where the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ) on the claim).

The Board finds, then, that the record on appeal is in 
compliance with VA's revised notice requirements, including 
insofar as specifying who-the appellant or VA, 
was responsible for obtaining what evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Through her 
statements and submissions of evidence she indicates an 
understanding of the nature of the evidence needed to 
substantiate her claims.

Since the RO completely developed the record, as required by 
the VCAA, there is no outstanding duty to inform the 
appellant that additional information or evidence is needed.  
So no further assistance is required and would be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

If a veteran is a former POW and was detained or interned for 
not less than 30 days, and beriberi (including beriberi heart 
disease) becomes manifest to a degree of at least 10 percent 
any time after such service, the disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of it during service.  38 U.S.C.A. § 1112(b)(2) 
(West 2002).  The regulations provide that the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who experienced localized edema during captivity.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2003).  

Recently, Section 201 of the Veterans Benefits Act of 2003 
eliminated the requirement that a former POW have been 
detained or interned for not less than 30 days before the 
presumptive provisions of 38 U.S.C.A. § 1112(b) (West 2002) 
and 38 C.F.R. § 3.309(c) would apply with respect to claims 
for service connection for a psychosis, an anxiety state, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, and post-traumatic arthritis.  These 
are five of the fifteen disabilities specifically associated 
with having been a POW for the purposes of presumptive 
service connection.  Thus, as to these five specific 
disabilities, the presumptive provisions of 38 U.S.C.A. 
§ 1112(b) (West 2002) and 38 C.F.R. § 3.309(c) will apply 
regardless of the length of internment, i.e., even if less 
than 30 days.

As to the remaining ten disabilities, however, a veteran must 
have been a POW for not less than 30 days before the 
presumptive provisions of 38 U.S.C.A. § 1112(b) (West 2002) 
and 38 C.F.R. § 3.309(c) will apply.

In this particular case, this distinction is inconsequential 
regardless because the veteran was a POW for more than 30 
days.  And among the qualifying disabilities listed is 
beriberi (including beriberi heart disease).  See 38 U.S.C.A. 
§ 1112(b)(2) and 38 C.F.R. § 3.309(c).  A note to 38 C.F.R. 
§ 3.309(c) states that the term beriberi heart disease 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  

Under 38 U.S.C.A. § 1318(b)(3), DIC is warranted for the 
survivor of a deceased veteran whose death was not the result 
of willful misconduct and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability rated totally 
disabling if the veteran was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding his death.  

In this case the veteran died on July [redacted], 2000, and the cause 
of death, as listed on his death certificate, was 
cardiorespiratory failure secondary to congestive heart 
failure due to cardiac arrythmias, cardiomegaly, COPD, and 
chronic hypertension.  

At the time of his death, the veteran was service-connected 
for residuals of paraparesis of the pyramidal system, rated 
as 10 percent disabling, and for malaria, evaluated as 
noncompensably (i.e., 0 percent) disabling.

The evidence shows the veteran was treated in 1945 for a 
bullet wound near his eye.  But there is no indication he had 
beriberi heart disease at any time during his military 
service and any localized edema during his POW captivity.  
His fatal cardiovascular and pulmonary disabilities first 
manifested many years after his military service and his POW 
internment.  

A VA chest X-ray in June 1967 found that the veteran's lungs 
were clear and his heart was unremarkable.  In a Joint 
Affidavit in October 1967 from two fellow POWs it was 
reported that during the veteran's POW internment he had 
complained of pain in his legs and also had malaria and 
dysentery.  However, in a June 1990 VA Former POW Medical 
History Questionnaire the veteran specifically reported that 
during his captivity he had not had swollen glands, swelling 
of his legs and/or feet, or swelling of his muscles.  
Although he had had aches or pains in his muscles and/or 
joints, he had not had numbness, tingling or pain in his 
fingers or feet or any numbness or weakness in his arms or 
legs. 

There is no clinical evidence of chronic cardiovascular 
disease or chronic pulmonary disease prior to 1990.  A VA 
chest X-ray in June 1990 revealed bilateral medial basal 
pneumonitis and an electrocardiogram (EKG) at that time 
revealed supraventricular tachycardia.  Otherwise, virtually 
all clinical evidence on file merely documents the existence 
and treatment of chronic cardiovascular disease or chronic 
pulmonary disease since 1990.  

The essential basis of the appellant's claim is that she 
believes the veteran's terminal cardiovascular and pulmonary 
disabilities were due to his POW experiences and his service-
connected disabilities.  Unfortunately, though, there simply 
is no medical evidence substantiating this allegation.  And 
since the appellant-widow is a layperson, she simply does not 
have the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are 
insufficient to support her claim, and her appeal must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); see also Velez v. West, 11 Vet. App. 148, 158 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).   

Here, the fatal cardiovascular and pulmonary disabilities did 
not manifest until many years after military service and 
there is no medical evidence establishing or even suggesting 
that either was of service origin or in any way related to 
the veteran's POW internment or his service-connected 
disabilities .  Rather, VA determined there is no such 
relationship and no contrary medical evidence has been 
submitted suggesting otherwise.

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death that by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature. 

The veteran's service-connected disorders are not shown to 
have adversely affected a major organ and, while productive 
of disability, are not shown to have been, by themselves and 
irrespective of other nonservice-connected disabilities, of a 
progressive or debilitating nature.  Neither are they shown 
to otherwise have been a material influence in accelerating 
his death.  Rather, despite the service-connected residuals 
of paraparesis of the pyramidal system and residuals of 
malaria, he remained otherwise healthy for many, many ensuing 
years until he eventually developed his fatal cardiovascular 
and pulmonary disabilities.  

The preponderance of the evidence indicates the veteran had 
terminal cardiovascular and pulmonary disabilities that first 
manifested many years after military service and eventually 
resulted in his death.  Neither fatal condition is shown by 
the medical evidence to be related to his military service, 
his in-service POW internment, or his service-connected 
disabilities, and VA has determined that there is no such 
relationship.  

Also bear in mind the veteran's minimally impairing service-
connected disabilities were not rated 100 percent disabling 
at his death nor were they of such severity as to preclude 
substantially gainful employment for the one year period 
immediately preceding his death.  Accordingly, service 
connection for the cause of his death is not warranted.   



Accrued Benefits

The claim for accrued benefits is, by its very nature, a 
claim for past due and unpaid benefits, so it must be 
adjudicated on the basis of the evidence of record at the 
relevant time in question-the date of the veteran's death.  
And in this particular instance, this date preceded the 
enactment of the VCAA.  See 38 U.S.C.A. § 5121(a) (West 2002) 
and 38 C.F.R. § 3.1000(a) (2003); see also VAOGCPREC 6-93 
(Aug. 9, 1993).  Moreover, there is no dispute as to the 
evidence to be considered.  The appellant does not make 
specific reference to or otherwise mention any additional 
information or evidence that needs to be obtained to fairly 
decide this claim.  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations prior to adjudicating the claim for accrued 
benefits and there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

As mentioned, an accrued benefits claim is, by definition, a 
derivative claim.  And it arises after an entitled payee who 
is typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, 
see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), 
certain individuals may be entitled to accrued benefits under 
certain circumstances.  Typically, accrued benefits are 
potentially available following the death of a veteran; 
however, such benefits may also flow from the death of a 
surviving spouse or child, or a person receiving an 
apportionment of the veteran's benefits, etc.  
See 38 U.S.C.A. § 5121(a)(1), (3), (4), (5) (West 2002); 
38 C.F.R. § 3.1000(a)(2), (3), (4), (b) (2003).  But in each 
instance, the appellant's entitlement can never exceed what 
the veteran was entitled to when he died because she 
effectively is placed in his shoes for all intents and 
purposes (Adidas Rule). 



In Bonny v. Principi, 16 Vet. App. 504 (2002) (hereinafter 
Bonny) In Bonny, at 507, the Court held that 38 U.S.C.A. 
§ 5121(a) provides, in pertinent part, that: 

...periodic monetary benefits [] under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death [] (hereinafter [] 
referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, 
upon the death of such individual be paid []

"The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5121 and 5122."  Bonny, at 507.  

"The important distinction between the two types of periodic 
monetary benefits is that one type of benefits is due to be 
paid to the veteran at his death and one type is not.  As to 
the former, when the benefits have been awarded but not paid 
pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute, as previously quoted and interpreted herein."  
Bonny, at 507.   



"As to the latter type of periodic monetary benefits, [i.e., 
accrued benefits] what is determinative regarding accrued 
benefits is that evidence in the individual's file at the 
date of death supports a decision in favor of awarding 
benefits.  Because the benefits cannot be awarded to the 
deceased individual, an eligible survivor can claim a portion 
of those accrued benefits.  See Richard [v. West, 161 F.3d 
719 (Fed. Cir. 1998)], Haines [v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 
L.Ed.2d 347 (1999)], and Marlow [v.West, 12 Vet. App. 548 
(1999)], all supra.  Bonny, at 508.   

In response to the decision in Bonny, on December 16, 2003, 
the President signed the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 104 of the Act 
amended 38 U.S.C.A. § 5121(a) to remove the inconsistent 
treatment of benefits unpaid at the time of death created in 
Bonny.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a).  Specifically, the Act amended § 5121(a) 
by repealing the 2-year limitation on accrued benefits so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
However, this provision applies with respect to deaths 
occurring on or after December 16, 2003.  The veteran in this 
case died before this, in July 2000.  So the liberalizing 
amendment created by this Act is inapplicable.  And while no 
implementing regulation has yet been created, it could not be 
made effective prior to the effective date of the legislation 
on December 16, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; cf. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Thus, the appellant may not prevail based on the recent 
liberalizing legislation.  

The veteran was notified by letter in September 1990 of a 
rating action that month denying service connection for 
beriberi, dysentery, hypertrophic changes of the lumbar 
spine, and residuals of wounds of the eyelids, cataracts, 
hyperopic compound astigmatism, and arteriosclerotic heart 
disease with paroximal supraventricular tachycardia, as well 
as increased ratings for his two 
service-connected disabilities.  However, he did not appeal 
that rating action.  

Likewise, the veteran was notified by letter in February 1991 
of a rating action that month denying service connection for 
asthma, sinusitis, and a lung condition.  Again, he did not 
appeal that rating action.  

At the veteran's death, he was not entitled to any additional 
compensation due and unpaid on the basis of any existing 
rating action.  Moreover, at his death there was no 
outstanding claim that had not been finally adjudicated.  In 
fact, after the February 1991 rating action, noted above, the 
veteran did not file any additional claims for VA benefits.  

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 
& Supp. 1997) "compels the conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  This comports with the 
Federal Circuit's decision in Zevalink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996) which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, a 
surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Just as the surviving 
spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

Thus, the appellant-widow in this particular case likewise 
may not assert a new claim or attempt to reopen a previously 
and finally denied claim as a basis for accrued benefits.  
This includes any attempt to claim service connection for 
glaucoma, allegedly due to the in-service bullet wound, in 
her February 2001 letter.  And since the preponderance of the 
evidence is against her claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER


The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for accrued benefits is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



